


110 S969 IS: RESPECT

U.S. Senate
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		1st Session
		S. 969
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2007
			Mr. Dodd (for himself,
			 Mr. Durbin, and Mr. Kennedy) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the National Labor Relations Act to modify the
		  definition of supervisor.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Re-empowerment of Skilled and
			 Professional Employees and Construction Tradesworkers Act
			 or the RESPECT
			 Act.
		2.Amendment of the
			 National Labor Relations ActSection 2(11) of the National Labor
			 Relations Act (29 U.S.C. 152(11)) is amended—
			(1)by inserting and for a majority of
			 the individual’s worktime after interest of the
			 employer;
			(2)by striking
			 assign,; and
			(3)by striking
			 or responsibly to direct them,.
			
